Name: Commission Regulation (EEC) No 3004/80 of 20 November 1980 altering the export refunds on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 311 /20 Official Journal of the European Communities 21 . 11 . 80 COMMISSION REGULATION (EEC) No 3004/80 of 20 November 1980 altering the export refunds on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( ] ), as last amended by Regulation (EEC) No 1870/80 (2), and in particular the fourth subparagraph of Article 16 (2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice (3 ), as last amended by Regu ­ lation (EEC) No 1871 /80 (4), and in particular the fourth subparagraph of Article 17 (2) thereof, Whereas the export refunds on products processed from cereals and rice were fixed by Regulation (EEC) No 2803/80 (5 ), as last amended by Regulation (EEC) No 2947/80 (6) ; Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EEC) No 2803/80 to the information at present available to the Commission that the export refunds at present in force should be altered as shown in the Annex to this Regulation ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (d) of Regulation (EEC) No 2727/75 and in Article 1 ( 1 ) (c) of Regulation (EEC) No 1418/76 and subject to Regulation (EEC) No 2744/75 (7), as fixed in the Annex to amended Regulation (EEC) No 2803/80, are hereby altered as shown in the Annex to this Regula ­ tion . Article 2 This Regulation shall enter into force on 21 November 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 November 1980 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 281 , 1 . 11 . 1975, p. 1 . ( 2 ) OJ No L 184, 17. 7 . 1980 , p. 1 . (3 ) OJ No L 166, 25 . 6 . 1976, p . 1 . (&lt;) OJ No L 184, 17 . 7 . 1980, p . 4. (5 ) OJ No L 292, 1 . 11 . 1980 , p . 9 . (&lt; ¢) OJ No L 305, 14. 11 . 1980, p . 54 . ( 7) OJ No L 281 , 1 . 11 . 1975, p. 65 . 21 . 11 . 80 Official Journal of the European Communities No L 311/21 ANNEX to the Commission Regulation of 20 November 1980 altering the export refunds on products processed from cereals and rice (ECU/tonne'. Number in nomenclature used for refunds Nomenclature in simplified wording Refund 11.01 C (I ) 11.01 C ( II ) 11.01 D ( I ) 11.01 D (II ) 11.01 F. ( 1 ) 1 1.01 F. ( II ) 11.01 E ( III ) 11.01 F 11.02 A III ( a ) 11.02 A III (b ) 11.02 A IV (a ) 11.02 A IV (b) 1 1 .02 A V (a) 11.02 A V(b) 11.02 A V (c) 11.02 A VI 11.02 B I a ) 1 ( aa) i 11.02 B I a) 1 (bb) 11.02 B I a) 2 (aa) 1 1 .02 B 1 a) 2 bb) ( 11 ) 11.02 ft I ¢) 2 bb ) (22) Barley flour, of an ash content, referred to dry matter, not exceeding 0-9 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0-9 % weight Barley flour not included under No 11.01 C (I ) Oat flour, of an ash content, referred to dry matter, not exceeding 2-3 % by weight, of a crude fibre content, referred to dry matter, not exceeding 1-8 % by weight, of a moisture content not exceeding 11 % and of which the peroxydase is virtually inactivated Oat flour not included under No 11.01 D (I) Maize flour, of a fat content, referred to dry matter, not exceeding 1-3 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0-8 % by weight Maize flour, of a fat content, referred to dry matter, exceeding 1-3 % but not exceeding 1-7 % by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % by weight Maize flour not included under No 11.01 E (I) and (II) Rice flour Barley groats and meal, of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0-9 % by weight Barley groats and meal not included under No 11.02 A III (a ) Oat groats and meal , of an ash content, referred to dry matter, not exceeding 2-3 % by weight, of a tegument content not exceeding 0-1 % , of a moisture content not exceeding 11 % and of which the peroxydase is virtually inactivated Oat groats and meal not included under No 11.02 A IV (a) Maize groats and meal, of a fat content, referred to dry matter, not exceeding 0-9 % by weight and a crude fibre content, referred to dry matter, not exceeding 0-6 % by weight (*) Maize groats and meal, of a fat content, referred to dry matter, not exceeding 1-3 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0-8 % by weight (*) Maize groats and meal, of a fat content, referred to dry matter, exceeding 1-3 % by weight but not exceeding 1-7 % by weight and of a crude fibre content, referred to dry matter, not exceeding 1-0 % weight (*) Rice groats and meal Hulled (shelled or husked) barley, of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0-9 % by weight (*) Hulled (shelled or husked) barley not included under No 11.02 B I a) 1 (aa) (*) Clipped oats Hulled (shelled or husked) oats, of an ash content, referred to dry matter, not exceeding 2-3 % by weight, of a tegument content not exceeding 0-5 % of a moisture content not exceeding 11 % and of which the peroxydase is virtually inactivated (*) Hulled (shelled or husked) oats , not included under No 11.02 B I a) 2 bb) (11 ) (a) 31-50 27-00 90-02 13-98 32-55 27-00 115-74 90-02 77-16 13-98 31-50 24-00 No L 31 1 /22 Official Journal of the European Communities 21 . 11 . 80 (ECU/tonne) Number in nomenclature used for refunds Nomenclature in simplified wording Refund 31-50 2v50 42-00 33-60 31-50 11.02 Bib) 1 ( aa) 11.02 Bib) 1 (bb) 11.02 Bib) 2 (aa ) 11.02 Bib) 2 (bb) 11.02 B II a ) ( 1 ) 11.02 CIII ( a ) 11.02 C III ( b ) 11.02 CIV 11.02 D I 11.02 D II 11.02 E lb) 1 ( aa ) 11.02 E lb) 1 (bb) 11.02 E lb) 2 (aa ) 11.02 E I b) 2 ( bb) 11.02 E I b ) 2 ( cc ) ex 11.02 E He) ( 1 ) ex 11.02 E lie) ( 2 ) ex 11.02 E lie) ( 3 ) 11.02 E II d) 1 11.02 Fill 11.02 F IV 11.02 F V 11.02 G I 11.02 GIT Hulled and sliced or kibbled barley, of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0-9 % by weight ('GrÃ ¼tze' or 'Grutten') (') Hulled and sliced or kibbled barley, not included under No 11.02 B I b ) 1 ( aa ) ('GrÃ ¼tze' or 'Grutten') (*) Hulled and sliced or kibbled oats , of an ash content, referred to dry matter, not exceeding 2-3 % weight, of a tegument content not exceeding 0-1 % , of a moisture content not exceeding 11 % and of which the peroxydase is virtually inactivated ('GrÃ ¼tze' or 'Grutten') (*) Hulled and sliced or kibbled oats not included under No 11.02 B I b ) 2 (aa ) ('GrÃ ¼tze* or 'Grutten') ( l ) Hulled ( shelled or husked ) wheat , not sliced or kibbled {*) Pearled barley, of an ash content, referred to dry matter, not exceeding 1 % by weight (without talc)  1st category (3) Pearled barley, of an ash content , referred to dry matter, not exceeding 1 % by weight (without talc)  2nd category (s ) Pearled oats (s) Wheat not otherwise worked than kibbled Rye not otherwise worked than kibbled Flaked oats , of an ash content , referred to dry matter, not exceeding 1 % by weight and of a crude fibre content , referred to dry matter, not exceeding 0-9 % by weight Flaked barley not included under 11.02 E I b) 1 (aa) Flaked oats , of an ash content, referred to dry matter, not exceeding 2-3 % by weight , of a tegument content not exceeding 0-1 % , of a moisture content not exceeding 12 % and of which the peroxydase is virtually inactivated Flaked oats, of an ash content, referred to dry matter, not exceeding 2-3 % by weight , of a tegument content exceeding 0-1 % but not exceeding 1-5 % , of a moisture content not exceeding 12 % and o( which the peroxydase is virtually inactivated Flaked oats not included under Nos 11.02 E I b) 2 (aa) and 11.02 E I b ) 2 (bb ) Flaked maize, of a fat content , referred to dry matter, not exceeding 0-9 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0-7 % by weight Flaked maize , of a fat content, referred to dry matter, not exceeding 1-3 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0-8 % by weight Flaked maize, of a fat content, referred to dry matter, exceeding 1-3 % but not exceeding 1-7 % by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % weight Flaked rice Barley pellets Oat pellets Maize pellets Wheat germ, whole, rolled, flaked or ground Germ of cereals other than wheat, whole, rolled, flaked or ground 30-00 24-00 102-88 83-5* 13-98 10-00 16-08 21 . 11 . 80 Official Journal of the European Communities No L 311/23 (ECU/tonne) Number in nomenclature utd for refund* Nomenclature in simplified wording Refund 11*07 Ala) 11.07 A II * 11.08 A I 11.08 A II 11.08 A III 11.08 A IV 11.08 A V 11.09 A Unroasted malt, obtained from wheat, in the form of flour Unroasted malt, other than that obtained from wheat, in the form of flour Maize starch (')( ¢) Rice starch ( ¢) Wheat starch (*)( ¢) Potato starch (5)( 7 ) Starches other than maize, rice, wheat, or potato starch ( ¢) Dried wheat gluten, of a protein content, referred to dry matter, of 82 % or more by weight (N X 6-25) (*) Glucose other than glucose containing, in the dry state, 99 % or more by weight of the pure product, in the form of white crystalline powder, whether or not agglomerated (4)( 5 ) Glucose and glucose syrup not containing, in the dry state, 99 % or more by weight of the pure product, other than glucose in the form of white crystalline powder, whether or not agglomerated (4)(5 ) Flavoured or coloured glucose and glucose syrup, other than in the form of white crystalline powder, whether or not agglomerated (4) Brans, sharps and other residues derived from the sifting, milling or working of maize or rice of a starch content not exceeding 35 % by weight Brans, sharps and other residues derived from the sifting, milling or working of maize or rice, of a starch content exceeding 35 % by weight, and not having undergone a denaturing process, or of a starch content exceeding 45 % by weight and having undergone denaturing process Brans, sharps and other residues derived from the sifting, milling or working of maize or rice, of a starch content not exceeding 28 % by weight and of wnich the percentage which passes through a sieve with an aperture of 0-2 mm does not exceed 10 % by weight or of which the sifted product has an ash content, calculated on dry matter, not exceeding 1-5 % by weight Brans, sharps and other residues derived from the sifting, milling or working of cereals other than maize or rice, not included under No 23.02 A II a) Residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content, calculated on dry matter, of 63 % or more by weight (N X 6-25 ) (5 ) 71-20 37-38 103-52 88-00 103-52 139-76 135-03 103-52 103-52 10-02 10-02 10-02 10-02 119-19 17.02 B II a) 17.02 B II b ) 21.07 F II 23.02 A I a) 23.02 A I b) 2 23.02 A II a) 23.02 A II b) 23.03 A I No L 311 /24 Official Journal of the European Communities 21 . 11 . 80 (') The export refund is paid in respect of maize , groats and meal :  of which a percentage not exceeding 30 % passes through a sieve with an aperture of 315 microns,  of which a percentage not exceeding 5 % passes through a sieve with an aperture of 1 50 microns . (2 ) 'Hulled grains' are grains corresponding to the definition given in the Annex to Regulation (EEC) No 821 /68 (OJ No L 149, 29 . 6 . 1968 , p. 46). (3 ) 'Pearled grains ' are grains corresponding to the definition given in the Annex to Regulation (EEC) No 821 /68 (OJ No L 149, 29 . 6 . 1968 , p. 46). (4 ) Pursuant to Regulation (EEC) No 2730/75 the product falling within subheading 17.02 B I enjoys the same export refund as the product falling within subheading 17.02 B II . (5 ) The export refund to be granted shall be arrived at by first applying the monetary coefficient to the amount shown in this column and, thereafter, deducting a sum equal to the production refund per tonne of finished product as follows :  11.08 A I , 11.08 A IV, 11.08 A V, 17.02 B II b) and 21.07 F : 27-74 ECU/tonne,  11.08 A III : 54-27 ECU/tonne,  11.09 A : 98-68 ECU/tonne,  17.02 B II a): 36-18 ECU/tonne,  23.03 A I : 34-46 ECU/tonne. ( 6) The export refund is granted on products falling within this subheading which have a starch content of not less than 85 % by weight . ( 7) The export refund is granted on products falling within this subheading which have a starch content of not less than 78 % by weight .